Citation Nr: 1510177	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  08-27 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of distal tibia and fibula fractures of the left leg for the period beginning September 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 to October 1981.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.  In February 2012, the Board, in pertinent part, granted a higher rating of 20 percent for the left tibia and fibula fracture residuals, effective through August 31, 2008 and remanded the issue of entitlement to higher ratings for this disability beginning September 1, 2008 for additional development.  

The case was subsequently returned to the Board for appellate review in September 2013, and the Board remanded the claim to comply with the February 2012 remand. As the directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the previous September 2013 Board decision determined the severity of and corresponding ratings of the Veteran's service-connected left and right knee disabilities for the period on appeal.  Accordingly, the Board's discussion of the severity of his knee conditions will be limited to the extent required to assess the Veteran's residuals of distal tibia and fibula fractures of the left leg.  Bifurcation of a claim generally is within the Secretary's discretion.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (the Board can bifurcate a claim and address different theories or arguments in separate decisions); see also Holland v. Brown, 6 Vet. App. 443, 447 (1994).
 

FINDINGS OF FACT

1. From September 1, 2008 through the present, the Veteran's left leg disability has been manifested by malunion of the tibia and fibula with attenuated soft tissue, soreness as the fracture sites, and "moderate" disability of the left ankle.

2. From September 1, 2008 through the present, the Veteran's "moderate" left ankle disability has been manifested by flexion to 30 degrees and dorsiflexion to 10 degrees, and flare-ups that cause additional functional disability of pain, weakness, and lack of coordination.

3. From September 1, 2008 through the present, the Veteran's left leg disability has not been manifested by "marked" left ankle disability, ankylosis of the left ankle, or "marked" left knee disability.  


CONCLUSION OF LAW

For the period from September 1, 2008 to the present, the criteria for an evaluation in excess of 20 percent for a left leg disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining a disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant case, the evidence indicates that the Veteran's condition does not significantly change over the course of the appeal period and a uniform rating is warranted. 

The Board notes that the Veteran's residuals of distal tibia and fibula fractures of the left leg have been rated under DC 5262-5271.  See 38 C.F.R. § 4.71a (2014).  Hyphenated diagnostic codes may be used when a rating is determined on the basis of a residual condition.  38 C.F.R. § 4.27 (2014).  Therefore, DC 5262-5271 indicates residuals of impairment of the tibia and fibula (DC 5262) are rated under the diagnostic code for limitation of motion of the ankle (DC 5271).

As noted in the February 2012 decision, the Board finds DC 5262 to be most appropriate in relation to the Veteran's residuals of distal tibia and fibula fractures.  The Veteran's precise left leg disability is a fracture of the tibia and fibula with residual malunion and ankle disability and is specifically addressed by DC 5262.  Its criteria further allow for consideration of limited ankle motion otherwise evaluated under DC 5271, as well as, resulting limitation of motion of the knee.  

Under DC 5262, a 10 percent disability rating is available when there is malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is available when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, DC 5262. 

The Board notes that words such as "mild," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. 4.6.  Use of terminology such as "moderate" or "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6.

In September 2008, the Veteran discussed, in part, the severity of his residual disability of distal tibia and fibula fractures of his left leg on his VA Form 9.  The Veteran reported that his condition "greatly impacts" his activities of daily living.  He stated that his flexion was limited to a "noticeable" degree and that he had been issue a cane to assist with stability.   

In October 2008, the Veteran was seen at the Birmingham VA Medical Center (VAMC).  The Veteran complained of pain in his knees and left ankle.  He indicated that he would like to continue to exercise in order to help improve his health prior to his next visit.  The Veteran was noted to have degenerative joint disease of both knees and his left ankle.  The Veteran was prescribed exercise and NSAIDS to manage his condition.  

In March 2009, the Veteran returned to see the primary care division at the Birmingham VAMC.  He reported continued pain in his legs, but that he wasn't using his medication regularly as it upset his stomach.  He was given a trial of Ultram for his pain.  

In February 2010, the Veteran was seen at the Birmingham VAMC primary care outpatient clinic.  He complained of joint pain and pain in his left arm.  The Veteran reported that he had been exercising "every day."  He was noted to be ambulating with a steady gait. 

In September 2011, the Veteran was seen at the Birmingham VAMC regarding pain in his left ankle and knees that had gotten worse since that morning.  He desired information regarding changing his current medication.  He described it as an intermittent, aching pain that had gone on for several days.  

In September 2012, the Veteran was seen at the Birmingham VAMC primary care practice group.  He reported pain in his left ankle, knees, and legs.  

In October 2013, the Veteran underwent a VA examination related to his residuals of distal tibia and fibula fractures of the left leg.  The examiner noted that the Veteran fractured the distal tibia / fibula and his condition was treated with casting.  The Veteran reported that he had tenderness, soreness, and aching at the fracture sites.  The Veteran reported lost range of motion in the left ankle and that this joint is painful on a daily basis.  The left knee was also noted to have pain medially.  The Veteran did not indicate any prior surgical intervention and that he treats for the condition by taking Motrin.  

The Veteran was noted to use a cane on a daily basis for stability and that he also occasionally uses a brace at the ankle and the knee.  He reported that he has fallen due to his condition in the past.  He stated that a few days prior to the examination he fell in his bathroom, while he was getting into the bathtub, due to left leg weakness after he lifted his right leg.  He also reported that he fell in August 2013 in his yard when he was attempting to get away from some yellow jackets.  

Upon examination, the Veteran demonstrated left ankle plantar flexion to 30 degrees, with objective evidence of pain at the same point, and left ankle plantar dorsiflexion to 10 degrees, with objective evidence of pain at the same point.  The Veteran did not demonstrate further reduced range of motion upon repetitive testing.  The examiner indicated that the Veteran's condition indicated functional impairment of the Veteran's ankle due to his condition, which was manifested by less movement than normal.  The Veteran also reported flare-ups of his condition that occur 1-2 times per month that cause increased pain, weakness, and lack of coordination.  The Veteran was not noted to have ankylosis of the ankle, subtalar, and/or tarsal joints.  Muscle strength testing indicated reduced strength to 4/5, which indicates active movement against some resistance, out of a possible 5/5 for ankle plantar flexion and ankle dorsiflexion.  Anterior drawer testing and talar tilt testing did not demonstrate increased laxity compared with his opposite ankle.  Review of x-ray evidence demonstrated healed malunited fractures of the left distal tibia and fibula.  No radiodense foreign bodies were detected, but the soft tissues were noted to be attenuated.  The examiner opined that the Veteran's condition did not affect his ability to work.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

After considering all of the evidence of record, the Board finds that the Veteran's residuals of distal tibia and fibula fractures of the left leg do not more nearly approximate the criteria for a higher rating.  The Board notes that x-ray evidence indicates that the Veteran has a healed malunion of the bones of his lower leg and that the Veteran has resulting impairment of his left ankle and left knee, particularly his left ankle.  Throughout the rating period, the Veteran has reported complaints of pain, periods of instability, and limitation of range of motion due to his residuals of his leg fractures.  On examination, the Veteran was noted to have plantar flexion to approximately 30 degrees out of a possible 45 degrees, and plantar dorsiflexion of 10 degrees out of 20 or greater.  In other words, although the Veteran's motion was clearly reduced, he still retained roughly half of the normal motion.  See e.g. Merriam-Webster 's Collegiate Dictionary 798 (11th ed. 2003) (defining moderate as tending toward the mean or average amount or dimension or having average or less than average quality); See Lockheed Corp. v. Widnall, 113 F.3d 1225, 1227 (Fed. Cir. 1997)(noting that in interpreting regulations consideration may be given to the plain language and common meaning).  While some functional impairment is noted, the Board finds that the Veteran's overall condition is more accurately described as "moderate" impairment.  While the Veteran has limitation of motion, as well as, some weakness of the ankle muscles (4/5), periods of instability, and pain, the resulting functional impairment does not reach the level of "marked" impairment, even during the flare-ups of his condition that occur once or twice per month.  

While the Veteran has reported instances of falls due to his condition and that he uses his cane regularly to increase his stability, the record indicates that he only uses his knee brace and ankle brace occasionally.  Further, his treatment records mostly record complaints of pain, rather than problems with instability.  Additionally, the Board notes that the Veteran described his pain as "intermittent" in September 2011 and on multiple occasions it is noted that the Veteran decided to not take his pain medication due to side effects, which are presumably more of a discomfort for the Veteran. 

While the Veteran's representative argued that the Veteran's current rating indicates that the Veteran has "marked" impairment of his ankle under DC 5271, and, therefore, should be entitled to a 30 percent rating under DC 5262; the Board notes that the previous Board decision that granted the current 20 percent rating, specifically stated that the Veteran's condition at that time reflected a "moderate" ankle disability in the form of "moderate" limited motion.  Additionally, as just described above, the facts for the period currently on appeal demonstrate a "moderate" ankle disability.  

To the extent, the Veteran would argue that he is entitled to a 30 percent rating under 5262 based upon a "marked" knee disability, the Board notes that the Veteran's knee evaluations since September 2008 have not indicated "marked" impairment of the left knee.  As found in the September 2013 Board decision, the Veteran's left knee impairments were not manifested by flexion limited to 30 degrees, extension limited to 15 degrees, or recurrent subluxation or lateral instability.  The Veteran's subsequent knee evaluation in August 2014 is consistent with these findings.  Further, the Veteran is already in receipt of a separate 10 percent evaluation for retropatellar pain syndrome of the left knee any separate evaluation based upon impairment of the knee in relation to the Veteran's residuals of distal tibia and fibula fractures of the left leg would result in impermissible pyramiding.  See 38 C.F.R. 4.14 (2014).  

The Board has also considered potentially higher ratings under other diagnostic codes related to the left leg.  The Veteran's contentions and findings on examination do not support ankylosis of the left ankle.  Therefore, ratings under 5270 are not applicable.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  While the Veteran has been diagnosed with arthritis of his left ankle, the Board notes that a rating under DC 5003 would not provide a rating in excess of 20 percent.  

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. 
First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation to determine whether a Veteran's disability picture requires the assignment of an extraschedular rating.

In the instant case, the Board finds that the rating criteria reasonably describe the Veteran's disability and his symptomatology.  As outlined above, the Veteran has limitations in range of motion and periods of instability due to his residuals of his fractures of the left leg.  Limitations in range of motion and instability are specifically contemplated by the rating schedule for leg conditions that affects the ankle or knee.  The Veteran has also demonstrated that his condition causes him to use a cane regularly and occasionally uses braces on his knee and ankle.  He also has functional impairment from resulting pain, weakness, and lack of coordination.  However, the Board notes that these functional impairments should be considered within the context of definition of "moderate" or "marked" impairment of the Veteran's knee or ankle disabilities that are considered by the rating schedule.   

The evidence of record does not indicate that the Veteran's left leg residuals have caused marked impairment with employment or frequent hospitalizations.  While the Veteran reported in his VA Form 9 that his conditions "greatly impact" his activities of daily living, this statement is not supported by the other evidence of record.  The evidence indicates that Veteran periodically chooses not to take his pain medication and that he only occasionally uses his knee and ankle braces.  While the record indicates that the Veteran does have functional impairment due to his fracture residuals, the evidence does not demonstrate that the limitations in the Veteran's activities of daily living are such that they are comparable with marked impairment with employment or frequent hospitalizations.  Additionally, the Veteran and his representative have not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that the residuals of distal tibia and fibula fractures of the left leg do not warrant referral for an extraschedular rating.  

Accordingly, a rating in excess of 20 percent for residuals of distal tibia and fibula fractures of the left leg for the period from September 1, 2008 to the present is denied.  See 38 C.F.R. § 4.71a DC 5262.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3



Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate his claims; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

The RO provided the Veteran with VCAA notice in a March 2006 letter, issued before the December 2006 rating decision that the Veteran appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for an increased rating, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.  The Veteran was also notified of the criteria for establishing entitlement to a higher evaluation in an April 2006 letter.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, statements from the Veteran, and multiple VA examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a rating in excess of 20 percent for residuals of distal tibia and fibula fractures of the left leg for the period from September 1, 2008 to the present is denied. 


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


